EXHIBIT 99.2 Charming Shoppes, Inc. Thomas Weisel PartnersConsumer Conference 2007 September 25, 2007 2 Forward-Looking Statements This presentation contains certain forward-looking statements concerning the Company's operations,performance, and financial condition. Such forward-looking statements are subject to various risks anduncertainties that could cause actual results to differ materially from those indicated. Such risks anduncertainties may include, but are not limited to: the failure to implement the Company's business plan forincreased profitability and growth in the Company's retail stores and direct-to-consumer segments, thefailure to successfully implement the Company's expansion of Cacique through new store formats, thefailure to successfully implement the Company's integration of operations of, and the business plan for,Crosstown Traders, Inc., including the Lane Bryant catalog, the failure to secure adequate financing,adverse changes in costs vital to catalog operations, such as postage, paper and acquisition of prospects,declining response rates to catalog offerings, failure to maintain efficient and uninterrupted order-taking andfulfillment in our direct-to-consumer business, changes in or miscalculation of fashion trends, extreme orunseasonable weather conditions, economic downturns, escalation of energy costs, a weakness in overallconsumer demand, failure to find suitable store locations, increases in wage rates, the ability to hire andtrain associates, trade and security restrictions and political or financial instability in countries where goodsare manufactured, the interruption of merchandise flow from the Company's centralized distributionfacilities, competitive pressures, and the adverse effects of natural disasters, war, acts of terrorism orthreats of either, or other armed conflict, on the United States and international economies. These, andother risks and uncertainties, are detailed in the Company's filings with the Securities and ExchangeCommission, including the Company's Annual Report on Form 10-K for the fiscal year ended February 3,2007 and other Company filings with the Securities and Exchange Commission. Charming Shoppesassumes no duty to update or revise its forward- looking statements even if experience or future changesmake it clear that any projected results expressed or implied therein will not be realized. 3 *Management Estimate A Multi-Brand, Multi-Channel RetailerFocused On Special Sizes With $3.1 BillionIn Annual Sales Our Goal Is To Grow To $4 Billion* InAnnual Sales Over The Next Several YearsWhile Expanding Operating Margins 4 Our Differentiated Retail Store Brands 5 Selected Catalog Titles 6 • The Women’s Plus Apparel MarketRepresented Approximately $18.5 Billion1 InSales During 2006 • Average Size Of American Women Is 141 • Plus Apparel Continues To Outpace TheOverall Women’s Apparel Market1 • Charming Shoppes’ Plus Apparel BrandsCater To 62%2 Of The Adult FemalePopulation (1) Derived From NPD Group Data (2) Source: AOA Overweight Prevalence Our Market 7 • Charming Shoppes Holds The #1 Market Position InWomen’s Specialty Plus Apparel, With Over 40%Share* • Charming Shoppes Holds The #2 Market PositionAcross All Venues Selling Women’s Plus Apparel,With Over 10% Share* • Lane Bryant Is The Leading Brand In Women’s PlusApparel • Lane Bryant Is Our Most Profitable Brand, And Is OurPrimary Brand Growth Vehicle *Derived From NPD Group Data Our Leading Position In OurMarket 8 Today’s Presentation • Current Business Climate • Our Response To The Current BusinessClimate • New Initiatives For Fall • Our Continuing Long-Term Strategy 9 Current Business Climate • Difficult 2nd Quarter, Driven By: > Downward Trending Traffic Levels > Declining Response Rates In OurDirect-to-Consumer Business > Consumers' Disposable Income Levels AreBeing Challenged, And She Has BecomeMore Constrained In Her PurchasingBehavior 10 Our Response To The CurrentBusiness Climate • Decreased Capital Expenditures • Decreased Inventory Levels • Expense Reductions • Share Repurchase Program 11 New Initiatives For Fall • Right Fit by Lane Bryant™ • Gitano®, Exclusively At Fashion Bug • Lane Bryant Catalog Launch • Private Label Credit Initiatives 12 13 • Right Fit by Lane Bryant™Is The Result Of One Of TheMost Extensive SizingStudies Ever Conducted ByA Major Retailer • A BreakthroughCollaboration OfTechnology, Fashion And Fit 14 Our Efforts Have LedUs To Define ThreeBasic Fits That FitAnd Flatter Like NeverBefore 15 Right Fit by Lane Bryant™Store Presentation 16 Right Fit by Lane Bryant™Marketing Campaign • Comprehensive Multi-Channel Media Campaign,Including: > National Magazine Advertising > Cable Television > Compelling Incentives For Jean Try-Ons > Dedicated Website > Direct And E-mail Campaign • The Campaign Aids In Communicating Lane Bryant’sPosition As The Premier Destination For Plus-SizeWomen’s Fashion And Innovation 17 Introduction OfExclusive Brands 18 • Represents ALifestyle WithUniversalAppeal ForUp-to-dateWomen 19 • Target Age Range: 24-55 20 • Available In PlusAnd MissesSportswear • Emphasis On Denim,Sweaters And Knits 21 Marketing Campaign • National MagazineAdvertising • Cable Television • Direct Mail Campaign 22 23 24 Fashion Bug - Building CompellingBrands For Our Customer • Additional New Brands AtFashion Bug > Nationally RecognizedBrands > Adds Credibility And DrivesTraffic To The Store > Supports New CustomerGrowth 25 Lane Bryant Catalog Launch 26 The Lane Bryant CatalogToday Produces AnnualRevenues Of More Than$300 Million* America’s Largest Women’sPlus Apparel Catalog Reversion Of The TrademarkOccurs In October 2007 Lane Bryant Catalog Today *Management Estimate Lane Bryant Catalog Licensed And Operatedby Redcats USA 27 • The Lane Bryant Catalog > We Plan To Launch Our Lane Bryant CatalogDuring November 2007 > Investments During Our 4th Quarter Include: • Marketing – Internet, Media • Credit Customer Acquisition > Leverages The Operations And Infrastructure OfCrosstown Traders Growing The Top Line WhileExpanding The Operating Margin 28 *Management Estimate The Lane Bryant Catalog Credit Card • Following The Reversion OfThe Lane Bryant CatalogTrademark, We Will LaunchA Credit Program For OurLane Bryant Catalog • Pre-Approved CreditSolicitations Planned ToApproximately 2 Million*Households 29 Working Drafts Conversion Of The Lane BryantRetail Credit Card File During The 4th Quarter 30 *Management Estimate Conversion Of The Lane BryantRetail Credit Card File • We Plan To Re-Issue Approximately 2.5Million* Lane Bryant Retail Credit CardsDuring November 2007 • Introduce Loyalty Program • Increases Sales And Penetration Of LaneBryant Credit Card • Supports All Lane Bryant Brand Channels 31 Our Continuing Long-TermStrategy Leveraging Our Brands Through MultipleChannels Shifting The Mix To Higher OperatingMargin Businesses 32 • Our Largest Brand With The Highest OperatingMargins • Lane Bryant Retail Store Growth > Growing The Brand From 800 To 1,000 Stores* > Focused On Strip And Lifestyle Centers > 300 Lane Bryant Intimate Apparel Stores* • Grow The Outlet Channel > 97 Lane Bryant Outlet™ Stores In Operation,Growing to 150 Stores* • Launch The Lane Bryant Catalog *Management’s Estimate Of Multi-Year Rollout Opportunity Expanding The Lane Bryant Brand 33 34 • Our Lane Bryant Store Concept Is The LaneBryant Cacique Intimate Apparel Store > 86 Side By Side Stores Currently In Operation,Growing To 300* Stores > 2,000 Square Feet Dedicated To Intimates, WithIts Own Front Entrance > Sales Per Square Foot Increases Of 25% - 30%In Markets Where We’ve Converted To Side BySide Concept *Management’s Estimate Of Multi-Year Rollout Opportunity Growing The Top Line While ExpandingThe Operating Margin 35 36 37 Current With 1,000* Lane BryantStore Goal Accomplished *Management’s Estimate Of Multi-Year Rollout Opportunity Increasing Penetration Of Lane Bryant Intimate Apparel Stores, Primarily In Strip Centers 38 • Migrating Our StoreLocations To StripAnd LifestyleCenters • Ultimately, 50%* OfLane Bryant StoresWill Be Located InStrip And LifestyleCenters Organic Store Growth *Management Estimate 39 • Lane Bryant Outlet™ > 97 Lane Bryant Outlet Stores In Operation,Growing to 150 Stores* > Operates At Revenue And OperatingMargin Levels That Exceed Those Of LaneBryant's Average Retail Stores Growing The Top Line While ExpandingThe Operating Margin *Management’s Estimate Of Multi-Year Rollout Opportunity 40 OUTLET CATALOG $4 Billion $200 Million $700 Million MULTI-BRAND MULTI-CHANNELRETAILER BRICKS &MORTAR $2.9 Billion E-COMMERCE $300 Million Our Financial Plans* Include: *Management Estimate 42 $3.1 Billion $4 Billion* *Management Estimate Lane Bryant Brand Contributing More Than45% Of Total Revenues Shifting The Mix To HigherOperating Margin Businesses 43 Share Repurchase Program 44 • 10.3 Million Shares Repurchased On April 30, 2007 • In June, Announced Additional Share RepurchaseProgram Of $80 - $100 Million During The CurrentFiscal Year > Repurchased 1.7 Million Shares During OurSecond Quarter > Following The End Of Our Second Quarter, AndThrough Our Quarterly Filing, We RepurchasedAn Additional 4.5 Million Shares • 16.5 Million Shares Repurchased Year To Date Share Repurchase Program 45 *Management Estimates Summary* • Based On Our Growth Opportunities And Building OnOur Multi-Channel Strategy, Our Financial Plans OverThe Next Several Years Include: > CAGRs In The Mid- To High-Single Digits For Net Sales > CAGRs In The Low- To Mid-Teens For Net Income > EBIT Margins Exceeding 7%, On The Higher Revenue Base • Operating Margin Expansion On A Growing Top Line • Maintain Strong Liquidity From Internally Generated FreeCash Flow and Available Bank Credit Line Charming Shoppes, Inc. Thomas Weisel PartnersConsumer Conference 2007 September 25, 2007 47 Addendum 48 Single Channel Customer E-com First Customers Are Worth Almost 3x More Than A Single Channel Shopper Retail First Customers Are Worth 4x More Than A Single Channel Shopper After 3 Years *Source: Forrester Research (WSJ 09/03/04) and Charming Shoppes Research Multi-Channel CustomersHave A Higher Annual Spend ThanSingle-Channel Customers 49 Our Differentiated RetailStore Brands 50 Classic Fashion Low-moderate Moderate/Mainstream Better The Leader InSpecialty Plus-Sizes 51 Our Retail Store Brands 52 Our Retail Stores 53 • The Women’s Plus Apparel Market RepresentedApproximately $18.5 Billion1 In Sales During 2006 • The Average Size Of The American Woman Is 141 • Plus Apparel Is Continuing To Outpace The OverallWomen’s Apparel Market1 • Charming Shoppes’ Plus Apparel Brands Cater ToMore Than Half Of The Adult Female Population2 (1) Derived From NPD Group Data; (2) Source: AOA Overweight Prevalence Catering To A GrowingDemographic In Special Sizes 54 • Lane Bryant Holds The #1Market Position* In Women’sSpecialty Plus Apparel • Lane Bryant Is Our MostProfitable Business, WithThe Highest Sales PerSquare Foot Productivity *Derived From NPD Group Data Expanding The Leading BrandIn Plus-Sizes 55 www.lanebryant.com She Is 20-45 Years Old She Loves Fashion She Is A ContemporaryWoman Of Many Lifestyles -Work, Casual, Active Key Differentiators: Fashion and Lifestyle 56 • Lane Bryant Is The Nation’s Leading Brand InWomen’s Plus-Size Fashion Apparel • Lane Bryant Is The Most Recognized Name InWomen’s Plus-Size Clothing • The Lane Bryant Brand Is 100 Years Strong • Lane Bryant, In The Mind Of The Consumer,“Means” Plus-Sizes 57 • #1 Market Share In Specialty Plus-SizeIntimate Apparel* • Lane Bryant’s Cacique® IntimateApparel Brand Is The Leading Brand inSpecialty Plus-Sizes* Leading Market Share In PlusIntimate Apparel *Source: Derived from NPD Group Research 58 Intimate Apparel Brands 59 *Source: Derived from NPD Group Research Leading Market Share In Denim • We Hold The #1 Market Share InSpecialty Plus-Size Denim* • Lane Bryant’s Venezia® Private LabelIs The Leading Jean In SpecialtyPlus-Sizes* 60 ® ® ® by l.a. blues® Denim Brands 61 She Is Mainstream, 20-54 She Is Value-Minded She Often Has ABlue-Collar Job She LOVES Selection She is Fashion Right Key Differentiators: Value and Fashion www.fashionbug.com 62 www.catherines.com She’s Our Baby-Boomer, 40-65 She Considers FIT Critical She is a Career Woman Her Fashion Tastes TendToward Classic Apparel Offering Plus-Sizes, PetitePlus-Sizes, and ExtendedPlus-Sizes Key Differentiators: Fit and Special Sizes 63 www.petitesophisticate.com She’s 35 - 55 Years Old She Considers FIT Critical Her Fashion Tastes TendToward Updated Classic AndContemporary Apparel Offering Petite-SizesIn 0p - 14p ForWomen 4’11” To 5’4” Key Differentiators: Fit and Special Sizes 64 figure - 6 Issues A Year, AndA Book!To Date, 7 Million CopiesSold, With $17 Million MagazineCopy Sales Revenuefigure Initiatives EnhanceOur Branding Power 65 Intellifit 66 67 Crosstown Traders’ Operations • Headquartered In Tucson, AZ, With DistributionCenters In Tucson, Wilmington, NC, And CentralWisconsin • Crosstown Traders Offers Proprietary Credit Products To Its Customer Base, AndDirect-to-Consumer Shopping Channels For BothCatalog And E-commerce • 850 Call Center Seats • 1,400 Full Time And 2,000 Seasonal Employees 68 Selected Catalog Titles 69 The Apparel Group’s Largest Catalog “Head-to-Toe” Focus Sportswear, Ready to Wear, Intimate Apparel, Shoes and Accessories Large Selection of Styles, Sizes, and Colors Traditional, Comfortable, Easy-Care Styles oldpueblotraders.com 70 Sleepwear, Shapewear, Loungewear, Active Wear, and Special Needs Items Designed to Expand Intimate Apparel Selections in Other Publications Targets Conservative Customer Offers Quality, Comfort, and Traditional Styling Sizes for the Average to Full Figure intimateappeal.com 71 Ethnic Appeal Working Blue Collar Sportswear, Ready to Wear,Intimate Apparel, Shoes,andAccessories Specialty Catalog That OffersCustomers Ease in Finding LargerSizes That Are Difficult to Find inOther Catalogs regaliaonline.com 72 Current Looks Without Being Fashion Forward Mainly Private LabelTargeted to the ValueConscious Customer Office and Multi-purposeClothing in Easy CareFabrics with an Easy Fit bedfordfair.com 73 Price-Conscious Customers “Clothes That Do More For Less” Staple Items With Classic Styling For The Polished, Mature Lady willowridgecatalog.com ® 74 Targets Moderate Income Women Who Want to be Noticed and Are Attuned to Current Fashion Maximum Attitude and Sexy Traditional Catalog Categories: Suits, Dresses, and Sportswear “Runway Fashions at Runaway Prices” Offers an Array of Leather, Suede, andOuterwear All Size Ranges and Larger Misses lew-magram.com ® 75 Targets the Higher Income, Comfortably Retired, Suburban Woman Wide Range of Daytime and Evening Looks Plus Loungewear, Shoes, and Accessories Head-to-Toe Coordination Is Key All Size Ranges and Larger Misses brownstone-studio.com 76 Classic Styling Unique Sophisticated Details Flattering and Feminine Rich Colors and Texture Casual and Versatile shopthebay.com 77 Casual and Dressy Footwear Traditional and Contemporary Styles Designed to Expand Footwear Selection in Other Publications Some Accessory Items Hats and Handbags All Sizes and Widths 4-13, N, M, W to WWWW cowardshoe.com 78 Casual and Dressy Footwear Traditional and ContemporaryStyles bedfordfair.com ® Charming Shoppes, Inc. Thomas Weisel PartnersConsumer Conference 2007 September 25, 2007
